DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 06/30/2022, and 
Authorization for the below examiner’s claim amendments was given by email by Ms. Amber M Beckley (Reg. No. 72,874) on 07/28/2022.

The amendments filed on 06/30/2022 have been entered.
The claims amendments overcome the claims objections and the USC 103 rejections previously set forth in the Office Action mailed on 04/28/2022.
In light of the applicant’s remarks filed on 06/30/2022 and further considerations, the 112(f) invocation, the 112(a) and (b) rejections previously set forth in the Office Action mailed on 04/28/2022 have been withdrawn.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims
Please replace claim 1 with:
1. (Currently Amended) A method for encrypting a message, comprising: generating a nonce; 
using a symmetric key to derive a first encryption key and a second encryption key;
using [[a]] the first encryption key to encode the nonce; 
splitting the message into a first part and a second part; 
using the first encryption key, the encoded nonce, and applying a first cipher block encryption function to encrypt the first part of the message into a first ciphered part; 
computing an exclusive-OR function of the first ciphered part and of the second part of the message;
using [[a]] the second encryption key, the encoded nonce, a concatenation of a result of the exclusive-OR function with a first block and a last block of the first ciphered part, and applying a message authentication code function to generate an initialization vector; 
using the first encryption key, the initialization vector, and applying a second cipher block encryption function to encrypt the second part of the message into a second ciphered part; and 
generating a ciphertext comprising the first ciphered part, the second ciphered part, the initialization vector, and the nonce.  

Please cancel claim 3.
3. (cancelled).

Please replace claim 11 with:
11. (Currently Amended) An encoder, comprising: 
an input/output device that receives a message and transmits a ciphertext; and 
a processor operatively connected to the input/output device and to a memory device comprising a non-transitory computer-readable medium having stored thereon machine executable instructions for performing, when executed by the processor, the following processing tasks: 
generating a nonce; 
using a symmetric key to derive a first encryption key and a second encryption key;
using [[a]] the first encryption key to encode the nonce; 
splitting the message into a first part and a second part; 
using the first encryption key, the encoded nonce, and applying a first cipher block encryption function to encrypt the first part of the message into a first ciphered part;
computing an exclusive-OR function of the first ciphered part and of the second part of the message;
using [[a]] the second encryption key, the encoded nonce, a concatenation of a result of the exclusive-OR function with a first block and a last block of the first ciphered part, and applying a message authentication code function to generate an initialization vector;
using the first encryption key, the initialization vector, and applying a second cipher block encryption function to encrypt the second part of the message into a second ciphered part; and
generating a ciphertext comprising the first ciphered part, the second ciphered part, the initialization vector, and the nonce.  

Please replace claim 12 with:
12. (Currently Amended) A method for decrypting a message, comprising: 
receiving a ciphertext comprising a first ciphered part, a second ciphered part, an initialization vector, and a nonce; 
using a symmetric key to derive a first encryption key and a second encryption key;
using [[a]] the first encryption key to encode the nonce; 
using the first encryption key, the encoded nonce, and applying a first cipher block encryption function to decrypt the first ciphered part into a first received message part; 
using the first encryption key, the initialization vector, and applying a second cipher block encryption function to decrypt the second ciphered part into a second received message part;
computing an exclusive-OR function of the first ciphered part and of the second part of the message;
combining the first received message part and the second received message part to form a decrypted message; 
using [[a]] the second encryption key, the encoded nonce, and a concatenation of a result of the exclusive-OR function with a first block and a last block of the first ciphered part to generate an initialization vector copy; and 
ignoring the received ciphertext when the initialization vector copy is not equal to the initialization vector.  

Please cancel claim 14.
14 (Cancelled). 

Please replace claim 20 with:
20. (Currently Amended) A decoder, comprising: an input/output device that receives a ciphertext and transmits a decrypted message; and a processor operatively connected to the input/output device and to a memory device comprising a non-transitory computer-readable medium having stored thereon machine executable instructions for performing, when executed by the processor, the following processing tasks: 
receiving a ciphertext comprising a first ciphered part, a second ciphered part, an initialization vector and a nonce, 
using a symmetric key to derive a first encryption key and a second encryption key;
using [[a]] the first encryption key to encode the nonce, 
using the first encryption key, the encoded nonce, and applying a first cipher block encryption function to decrypt the first ciphered part into a first received message part; 
using the first encryption key, the initialization vector, and applying a second cipher block encryption function to decrypt the second ciphered part into a second received message part; 
computing an exclusive-OR function of the first ciphered part and of the second part of the message;
combining the first received message part and the second received message part to form a decrypted message, Page 6
using [[a]] the second encryption key, the encoded nonce and a concatenation of a result of the exclusive-OR function with a first block and a last block of the first ciphered part to generate an initialization vector copy; and 
ignoring the received ciphertext when the initialization vector copy is not equal to the initialization vector.

Allowable Subject Matter
Claims 1-2, 4-13 and 15-20 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Applicant-admitted prior art in the instant application (AAPA) in Figure 1 and [0005-0007],
Wyseur (US 20170366340 A1), 
Namprempre (Reconsidering Generic Composition), 
Jakubowski et. al. (US 6226742 B1),
VanHeyningen (US 8984268 B2), and
Poovendran (US 20130145169 A1).

AAPA discloses authenticated encryption with associated data (AEAD) technique using a synthetic initialization vector (IV) for encoding a message, where a nonce is generated, The nonce N, the message M and the associated data A are fed to a message authenticated code function (MAC) using a secret key. The MAC function produces an initialization vector IV. The message M and the initialization vector IV are fed to a generic encryption function using a secret key K. Wyseur discloses a plaintext message being divided/split into ordered blocks. Namprempre discloses various message encrypting schemes, where a nonce is encrypted using a key, where the encrypted nonce, encrypted associated data and the encrypted message are all Xored, resulting into an IV, where the message is further encrypted in conjunction with the IV, resulting into a cipher C. Jakubowski discloses combining, through an exclusive-OR operation, each n-2 ciphered blocks, S.sub.0, . . . , S.sub.n-2, with a corresponding block in an intermediate bit stream, Y.sub.0, . . . , Y.sub.n-2, to yield n-2 lowest order blocks of ciphertext message, C. Once all these ciphertext blocks have been generated, appending two-block encrypted MAC into ciphertext stream as the two highest order blocks therein, i.e., C.sub.n-1 and C.sub.n, thereby forming a complete ciphertext message C. VanHeyningen discloses generating a block of ciphertext including encrypting the block of plaintext with an initialization vector and a session key, wherein the initialization vector is different for each of the plurality of blocks of plaintext, generating a nonce, wherein the nonce is different for each of the plurality of blocks of plaintext, generating a message authentication check (MAC) by applying a hashing function to the nonce, the session key, and the block of plaintext, embedding the block of ciphertext into an encrypted record, appends a header, the MAC, the nonce, and the unique initialization vector to the encrypted record, embedding a bit into the header of the encrypted record, wherein the embedded bit indicates to a computing device that the encrypted record is a secure record. Poovendran discloses a block cipher MAC algorithm generating an encrypted message by encrypting a message and a nonce, where the block cipher MAC algorithm generates an encrypted nonce part by encrypting, using an encryption key, an exclusive OR of an initialization vector and a nonce, where the block cipher MAC algorithm concatenates the initialization vector, the encrypted nonce part, and the encrypted message part. 
While the above prior arts disclose the aforementioned concepts, however, none of the prior arts, individually or in combination, discloses the limitations, as a whole, in the manner recited in the independent claims. Specifically, none of the above prior art discloses using a symmetric key to derive a first encryption key and a second encryption key…computing an exclusive-OR function of the first ciphered part and of the second part of the message; using the second encryption key, the encoded nonce, a concatenation of a result of the exclusive-OR function with a first block and a last block of the first ciphered part, and applying a message authentication code function to generate an initialization vector, in conjunction with the remaining limitations in the independent claims. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASSAM A NOAMAN/Examiner, Art Unit 2497